Swing, J.
■ This case is in this court on error. The'bill of exceptions as appears from the record and original papers was net presented to the judge until the forty-sixth day after the overruling of the motion for a new trial, and was not signed by the judge until the fifty-first day. The bill not having been presented to the judge until the forty-sixth day after the motion for a new trial was overruled, the judge was without jurisdiction to consider or sign the same. It is therefore not a bill of exceptions within the meaning cf the law, and can not be considered as such in this court. It will therefore be stricken from the files.
It appearing that the only errors claimed here are founded on the bill of exceptions and the bill being out of the case, there is nothing to be done except to affirm the judgment and this is accordingly done.